Citation Nr: 1041098	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
osteoarthritis of the right acromioclavicular joint with 
impingement syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected scar 
as a residual of right inguinal hernia repair rated as 10 percent 
disabling prior to October 6, 2009.  

3.  Entitlement to an increased rating for service-connected scar 
as a residual of right inguinal hernia repair, rated as 
noncompensable since October 6, 2009.

4.  Entitlement to service connection for right shoulder 
adenopathy (lymph node).

5.  Entitlement to service connection for bilateral plantar 
fascial fibromatosis. 

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for rashes.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for allergic rhinitis.

10.  Entitlement to service connection for bilateral shin 
splints.

11.  Entitlement to service connection for eczema.

12.  Entitlement to service connection for allergies.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1993 to July 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis, right acromioclavicular joint 
with impingement syndrome is manifested by osteoarthritis of the 
acromioclavicular joint with subjective complaints of pain and 
range of motion with flexion of at least 120 degrees, abduction 
of at least 90 degrees, external rotation to at least 50 degrees 
and internal rotation to at least 70 degrees; there was no 
evidence of ankylosis.

2.  The Veteran's service-connected scar, residual to right 
inguinal hernia repair, prior to October 6, 2009, measures no 
larger than 2 mm by 4 cm; is tender or painful on examination, 
but is not unstable, or deep; and has not caused any limitation 
of motion or function of the affected part.

3.  The Veteran's service-connected scar, residual to right 
inguinal hernia repair, since October 6, 2009, measures no larger 
than 2 mm by 4 cm; is not tender or painful on examination, not 
unstable, or deep; and has not caused any limitation of motion or 
function of the affected part.

4.  The competent evidence fails to demonstrate that the Veteran 
has right shoulder adenopathy (lymph node) that is related to his 
active duty service.

5.  The competent evidence fails to demonstrate that the Veteran 
has bilateral plantar fascial fibromatosis that is related to his 
active duty service.

6.  The competent evidence fails to demonstrate that the Veteran 
has insomnia that is related to his active duty service.

7.  The competent evidence fails to demonstrate that the Veteran 
has rashes that are related to his active duty service.

8.  The competent evidence fails to demonstrate that the Veteran 
has sinusitis that is related to his active duty service.

9.  The competent evidence fails to demonstrate that the 
Veteran's rhinitis is related to his active duty service.

10.  The competent evidence fails to demonstrate that the Veteran 
has bilateral shin splints that are related to his active duty 
service.

11.  The competent evidence fails to demonstrate that the Veteran 
has eczema that is related to his active duty service.

12.  The competent evidence fails to demonstrate that the Veteran 
has allergies that are related to his active duty service.
CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent disability rating 
for osteoarthritis, right acromioclavicular joint with 
impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (2010).

2.  The criteria for an increased rating in excess of 10 percent, 
for a scar, residual right inguinal hernia repair have not been 
met, prior to October 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801-7805 
(2010).

3.  The criteria for a compensable rating, for a scar, residual 
right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7801-7805 (2010).

4.  Right shoulder adenopathy was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

5.  Bilateral plantar fascial fibromatosis was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Insomnia was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

7.  Rashes were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

8.  Sinusitis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

9.  Allergic rhinitis is not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

10.  Bilateral shin splints were not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

11.  Eczema was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

12.  Allergies were not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the 
letter dated in August fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
August 2006 letter provided this notice to the Veteran.

The Board observes that the August 2006 letter was sent to the 
Veteran prior to the April 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the August 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, private treatment records, and VA treatment records 
are associated with the claims folder.

A VA examination with respect to the issues of entitlement to 
increased rating for service-connected osteoarthritis of the 
right acromioclavicular joint with impingement syndrome and 
service-connected scar, as residual to right inguinal hernia 
repair, was provided in October 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  The Board finds that the VA 
examination obtained in this case is more than adequate, as it 
considers all of the pertinent evidence of record, and provides a 
complete rationale for evaluations provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to these issues has been 
met.  38 C.F.R. § 3.159(c) (4) (2009).

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the claims 
for service connection for sinusitis and allergic rhinitis, the 
Board notes that the Veteran was afforded a VA examination in 
January 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the January 2010 VA 
examination obtained in this case is more than adequate, as it 
considers all of the pertinent evidence of record, and provides a 
complete rationale for evaluations provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to these issues has been 
met.  38 C.F.R. § 3.159(c) (4) (2009).  With regard to the 
remaining issues for service connection, the Board notes that an 
examination was not provided.  However, the Board notes with 
respect to the remaining claims, there is no evidence that the 
Veteran has been diagnosed with right shoulder adenopathy, 
plantar fascial fibromatosis, insomnia, rashes, shin splints, 
eczema, or allergies.  As such, the requirements for McLendon 
have not been met and the Veteran is therefore not entitled to an 
examination with respect to these claims.  

Under the circumstances of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim.' 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  Increased Rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service connected disabilities.  Also, in Fenderson, 
the Court discussed the concept of the 'staging' of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  As such, in accordance with Fenderson, the 
Board has considered the propriety of assigning initial staged 
ratings for the Veteran's service- connected osteoarthritis of 
the right acromioclavicular joint with impingement syndrome.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as 'staged' 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

A.  Right Shoulder

The Veteran's right shoulder disability was originally rated 10 
percent disabling under 5201-5010 for his osteoarthritis of the 
right acromioclavicular joint with impingement syndrome.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand. Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, or 
by testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board observes 
that the Veteran is claiming a right shoulder condition and is 
left handed.  Therefore, the rating evaluations for the minor arm 
will be applied accordingly.  Diagnostic Codes 5200 through 5203 
are applicable for shoulder and arm disabilities.

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, noting the scapula and the humerus move as one 
piece, unfavorable with abduction limited to 25 degrees from side 
warrants a 50 percent evaluation for the major side and a 40 
percent evaluation for the minor side.  Intermediate between 
favorable and unfavorable warrants a 40 percent evaluation for 
the major side and a 30 percent evaluation for the minor side.  
Favorable ankylosis with abduction to 60 degrees and the ability 
to reach mouth to hand warrants a 30 percent evaluation for the 
major side and a 20 percent evaluation for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5201 provides for a 40 percent evaluation for the 
major arm and a 30 percent evaluation for the minor arm when 
motion is limited to 25 degrees from the side.  Limitation of 
motion when motion is only possible to midway between the side 
and shoulder level is evaluated at 30 percent for the major side 
and 20 percent for the minor arm.  When motion is only possible 
to the shoulder level a 20 percent evaluation is required for 
both the major and minor side.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in the 
major arm, an 80 percent rating is assigned and for the minor 
arm, 70 percent rating is assigned for loss of head of the major 
humerus (flail shoulder).  For nonunion (false flail joint) of 
the humerus a 60 percent rating is assigned for the major arm and 
a 50 percent rating is assigned for the minor arm.  Fibrous union 
of the humerus warrants a 50 percent rating for the major arm and 
a 40 percent rating for the minor arm.  Recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent episodes is 
rated at 30 percent for the major arm and 20 percent for the 
minor arm.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes warrants a 20 
percent rating for both the major and minor arm.  Malunion of the 
humerus with marked deformity is rated at 30 percent for the 
major arm and 20 percent for the minor arm.  Both the major and 
minor arms are rated at 20 percent for only moderate deformity.  
Id.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, for both the major and the minor side, 
dislocation warrants a 20 percent evaluation, nonunion with loose 
movement warrants a 20 percent evaluation, nonunion without loose 
movement warrants a 10 percent evaluation, and malunion warrants 
a 10 percent evaluation.  The disability can also be rated on 
impairment of function of a contiguous joint.  Id.

Additionally, the Board notes that in the case where there is 
evidence of arthritis, the shoulder can also be rated under 
Diagnostic Code 5010.   Diagnostic Code 5010 pertains to 
arthritis due to trauma substantiated by x-ray findings and is to 
be rated as degenerative arthritis.  Traumatic arthritis 
(Diagnostic Code 5010) is evaluated according to Diagnostic Code 
5003, which pertains to degenerative arthritis.  Under Diagnostic 
Code 5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  However, if 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating will be applied if there is degenerative arthritis 
established by X-ray findings and objective evidence of 
limitation of motion, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Normal range of shoulder motion is 180 degrees of flexion, 180 
degrees of abduction, 90 degrees of internal rotation, and 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

A December 2006 examination report indicates that the Veteran 
reported experiencing popping, crepitus, and pain which are 
further aggravated with activity.  Upon examination the Veteran 
complained of moderate pain to palpation over the 
acromioclavicular joint.  The Veteran exhibited a range of motion 
of forward flexion of 0 to 120 degrees, abduction of 0 to 90 
degrees, external rotation of 50 degrees and internal rotation of 
70 degrees, with no additional limitation on repetitive use.  X-
rays taken in conjunction with the examination revealed good 
mineralization with evidence of early narrowing of the 
acromioclavicular joint and good preservation of the glenohumeral 
joint.  The x-rays did note an irregularity to the lateral aspect 
of the greater tuberosity and inferior margin of the acromion, 
wit is consistent with impingement syndrome.  The Veteran was 
diagnosed with osteoarthritis, right acromioclaviuclar joint with 
impingement syndrome.

The Veteran was subsequently afforded a VA examination in October 
2009.  The Veteran stated that he has severe flare-ups every two 
to three weeks lasting for one to two days.  Upon examination the 
Veteran exhibited range of motion of flexion of 0 to 180 degrees, 
abduction 0 to 160 degrees, and internal and external rotation to 
90 degrees.  The examiner noted that there was no evidence of 
inflammatory arthritis or ankylosis.  X-rays taken in conjunction 
with the examination show no abnormality with regard to the right 
shoulder.  

The Veteran is currently rated 10 percent under Diagnostic Code 
5201-5010 for his right shoulder disability.  The Board notes 
that Diagnostic Code 5201 does not provide for a 10 percent 
rating, however, as the Veteran suffers from osteoarthritis of 
the right acromioclavicular joint, as evidenced by the December 
2006 x-rays with objective evidence of limitation of motion, the 
Board finds that a 10 percent rating under Diagnostic Code 5003 
is warranted.  As noted above, Diagnostic Code 5003 provides that 
degenerative arthritis, substantiated by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the Veteran's service-
connected osteoarthritis right acromioclavicular joint with 
impingement syndrome.  However, no higher or separate evaluation 
is warranted under any of these diagnostic codes.  In this 
regard, there is no evidence, bilaterally, of abduction or 
forward flexion limited to shoulder level (90 degrees), ankylosis 
of the scapulohumeral articulation or impairment of the humerus, 
or dislocation or non-union of the clavicle or scapula.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202, and 5203 (2010).

The Board notes the Veteran's statements, including his 
subjective complaints of lost motion and weakness with flare- ups 
as well as his belief that his right shoulder disability is worse 
than the assigned 10 percent rating.  The Board acknowledges the 
flare-ups, but notes that these flare-ups occur every 2 to 3 
weeks, lasting only 1 to 2 days each time; thus, the Board finds 
that the flare-ups do not create an overall disability picture 
that is more severe than contemplated under the currently 
assigned rating.  Additionally, the Board notes that in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right shoulder disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2010).

Under the above circumstances, the Board finds no evidence to 
warrant an initial evaluation in excess of 10 percent for the 
Veteran's right shoulder disability.  In this regard, while the 
Veteran does have a diagnosis of osteoarthritis, right 
acromioclavicular joint with impingement syndrome, there is no 
evidence the Veteran's right shoulder is limited to 90 degrees of 
motion or less.  Additionally, the medical evidence does not show 
that the Veteran has excess fatigue, weakness, incoordination or 
any other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2010); 
DeLuca, 8 Vet. App. at 202 (1995).  Finally, as noted above, 
there is no evidence of dislocation or non-union of the clavicle 
or scapula with loose bodies warranting a greater evaluation.

As a preponderance of the evidence is against the assignment of 
an evaluation in excess of 10 percent for the Veteran's right 
shoulder disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Residual of Right Inguinal Hernia Repair, Scar

The Board notes initially, that there are various diagnostic 
codes that are applicable to scars not located on the head, face, 
or neck, and each diagnostic code should be evaluated to 
determine its applicability.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805.

Additionally, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to 'applications for benefits 
received by VA on or after October 23, 2008.'  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in May 2006.

Diagnostic Code 7801 directs that scars other than on the head, 
face, or neck that are deep or cause limited motion are evaluated 
as 10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater. Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2010).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling. Note (1) following indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2010).

The next criteria that of Diagnostic Code 7804, provides that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 38 
C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2010).

As noted above, the Veteran is currently rated as noncompensable 
under DC 7805 for a scar associated with the removal of a right 
inguinal hernia, effective October 6, 2009.  The Board notes that 
the Veteran's scar was initially rated as 10 percent disabling 
under DC 7804.  

Prior to October 6, 2009

A VA general medical examination was provided to the Veteran in 
November 2006.  Upon examination it was revealed that the Veteran 
had a well healed scar from a right inguinal hernia removal that 
was slightly tender upon palpation.  The Veteran noted that he 
has trouble standing for a long period of time when the pain 
flares-up.

Based on the foregoing evidence, the Veteran's scar was tender to 
the touch upon examination in November 2006.  As such, the Board 
finds that the Veteran suffers from a superficial scar that is 
painful upon examination which warrants a 10 percent disability 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

However, in consideration of the above evidence, the Board finds 
that the criteria has not been met for a higher evaluation under 
the Diagnostic Codes 7801, 7802, 7803, and 7805 for the Veteran's 
residual scar.  In this regard, the scar is superficial, not 
deep, and not associated with soft tissue damage.  Similarly, 
there is no evidence that the scar has impacted the Veteran's 
functioning ability or limited his range of motion in any 
capacity.  Also, the scar does not approach the area size needed 
for a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, and 7805 (2010).

After October 6, 2009

The Veteran was afforded another VA examination with regard to 
his scar, in October 2009.  The October 2009 VA examiner noted 
that the Veteran's scar is located on his trunk and measured 2mm 
wide by 4cm long.  The examiner further noted that the scar is 
not painful and there is no skin breakdown, inflammation, edema, 
or keloid formation over the scar.  

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a compensable evaluation under the 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for the 
Veteran's scar, right inguinal hernia removal.  It is not 
sensitive or tender to the touch.  Moreover, the scar is 
superficial, not deep, and not associated with soft tissue 
damage.  Similarly, there is no evidence that the scar has 
impacted the Veteran's functioning ability.  Also, the scar does 
not approach the area size needed for a compensable evaluation.  
The Board acknowledges that under Diagnostic Code 7804, a 10 
percent evaluation is warranted when a superficial scar, one that 
is not associated with underlying soft tissue damage, is painful 
on examination and that the Veteran's scar was previously rated 
as 10 percent disabling under this diagnostic code, however, the 
Veteran did not complain that the scar was painful and there is 
no objective evidence upon examination of complaints of pain, as 
required by the higher disability evaluation of 10 percent.  As 
such, the Board finds that the evidence does not allow for a 
compensable evaluation under the pertinent criteria for the 
appeal period after October 6, 2009.  

As a preponderance of the evidence is against the assignment of 
an evaluation in excess of 10 percent for the Veteran's scar, 
right inguinal hernia removal, prior to October 6, 2009, or a 
compensable rating for the Veteran's scar, right inguinal hernia 
removal, after October 6, 2009, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA 'presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.'  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that either 
the Veteran's scar or his right shoulder disability warrant a 
higher rating, than herein assigned, based on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's 
employability due to his disabilities has been contemplated in 
the current ratings.  The evidence also does not reflect that the 
Veteran's disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Indeed, the October 2009 VA examination report notes that the 
Veteran is currently employed as a lab technician and that his 
disabilities have no significant effects on the Veteran's 
occupation.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service. Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).
The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that he has a claimed disorder that is 
related to service is required.

The Board notes that the Veteran contends that he is entitled to 
service connection for right shoulder adenopathy (claimed as 
lymph node) (minor), bilateral plantar fascial fibromatosis, 
insomnia, rashes, sinusitis, allergic rhinitis, bilateral shin 
splints, eczema, and chronic allergies.  

The Board notes with respect to the issue of right shoulder 
adenopathy (lymph node), there is evidence that the Veteran 
received treatment in service with regard to his lymph node, 
there is no residual or chronic disorder associated with the 
Veteran's right shoulder adenopathy.  In this regard, following a 
SLAP procedure that was performed arthroscopically on the 
Veteran's right shoulder, an April 205 treatment report notes 
that the Veteran had a lump about the size of a quarter or 50 
cent piece where his lymph nodes would be.  Upon examination it 
was noted that the lump had resolved and there is no evidence 
that it reappeared.  Additionally, the Veteran's May 2006 
separation examination does not note that the Veteran suffers 
from problems associated with his right shoulder adenopathy.  
Finally, none of the post-service examinations provide any 
diagnosis of a current disorder with respect to any right 
shoulder adenopathy.  

With regard to the Veteran's claims for bilateral plantar fascial 
fibromatosis, the Board notes that a February 2005 service 
treatment note diagnosed the Veteran with plantar fascial 
fibromatosis.  However the Veteran's May 2006 separation 
examination does not note that the Veteran suffered from plantar 
fascial fibromatosis upon separation.  Additionally, the Board 
notes that none of the Veteran's post-service examinations 
provide a diagnosis of plantar fascial fibromatosis.  

The Veteran contends that he suffers from insomnia that should be 
service-connected.  However, upon review of the Veteran's service 
treatment records, there is no indication that the Veteran 
complained of insomnia while in service.  The Veteran's May 2006 
separation examination is silent with regard to complaints 
regarding insomnia.  Additionally, there is no indication that 
the Veteran has sought treatment for insomnia post separation.  
The Board notes that the Veteran's VA treatment records 
pertaining to psychological disorders note that the Veteran has 
trouble sleeping, however, there is no indication that the 
Veteran has been diagnosed with insomnia.  

The Board notes that the Veteran's service treatment records 
indicate that the Veteran did suffer from rashes occasionally 
during active duty.  Specifically, the Veteran had some allergic 
reactions to medications as well as a urticaria and inhalant 
allergies from February 1996 to April 2006.  Additionally, the 
Board notes that the Veteran contends that he is entitled to 
service connection for eczema, another skin condition.  The Board 
acknowledges that a September 1999 service treatment note 
indicates that the Veteran was diagnosed with eczema.  However, 
there is no indication on the May 2006 separation examination 
that the Veteran had a chronic skin condition.  Additionally, 
there is no indication on the November 2006 VA general medical 
examination that the Veteran suffered from a skin condition or 
any skin abnormalities.  

The Veteran contends that he suffered from shin splints while in 
service, however the only service treatment record noting shin 
splints is dated February 1998 and provides a diagnosis of lower 
leg pain, rule out shin splints.  Additionally, there is no 
indication on any of the Veteran's post service VA examination 
reports that the Veteran suffers from shin splints.

The Board notes that the Veteran has claimed entitlement to 
service connection for chronic allergies.  The Veteran's service 
treatment records indicate that the Veteran has had allergic 
reactions to medicines, as noted above with regard to skin 
conditions, as well as seasonal and other acute allergic 
reactions to basic allergens.  The allergies suffered by the 
Veteran were all acute and healed without residuals.  As such, 
there is no indication on the May 2006 separation examination 
that the Veteran suffers from chronic allergies.  Additionally, 
post service examinations also do not provide a diagnosis of 
chronic allergies. 

With regard to the Veteran's claim for sinusitis, the Board notes 
that a March 1997 service treatment record contained an 
evaluation for sinusitis, but upon examination it was determined 
that the Veteran did not suffer from sinusitis, indeed it was 
ruled out as a diagnosis.  The May 2006 separation examination 
does not note that the Veteran suffers from sinusitis and none of 
the post service examinations, including the January 2010 
examination for sinus problems, provides a current diagnosis of 
sinusitis.  

Finally, the Board notes that the Veteran claims that he has 
allergic rhinitis that is related to his active duty service.  
The Board notes that the Veteran did suffer from rhinitis while 
in active duty service.  Service treatment records indicate that 
the Veteran was treated for rhinitis in February 1999.  
Additionally, a history of rhinitis is noted on the Veteran's May 
2006 separation examination, although there is no indication that 
the Veteran was diagnosed with rhinitis at the time of the May 
2006 separation examination.  The Veteran was afforded an 
examination with regard to his claim for rhinitis in January 
2010.  Upon examination it was noted that there was evidence of 
allergic rhinitis, but not for vasomotor rhinitis and there was 
no evidence of polyps.  The examiner noted that there was no 
indication that the Veteran suffers from bacterial rhinitis, 
granulomatous disease or rhinoscleroma.  The examiner diagnosed 
the Veteran with allergic rhinitis.  The examiner, however, 
opined that the Veteran's allergic rhinitis is not caused by or 
the result of the Veteran's active duty service.  Rather, the 
Veteran's allergic rhinitis is associated with profound 
dermatographism and hives and pressure induced angioedema.  The 
examiner then noted that the Veteran's condition is a congenital 
condition and therefore not associated with the Veteran's active 
duty service.  The examiner noted that his rationale was based on 
a review of the medical literature and his knowledge of 
pathophysiology.  As such the Board notes that while there is 
evidence of in-service incurrence and a current disability, there 
is no competent medical opinion linking the current diagnosis to 
the Veteran's active duty service.

With regard to the Veteran's claims of service connection for 
right shoulder adenopathy, bilateral plantar fascial 
fibromatosis, insomnia, rashes, sinusitis, bilateral shin 
splints, eczema, and chronic allergies, the Board notes that the 
Veteran does not have current diagnoses of any of these claims.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Finally the Board notes the Veteran's statements that he suffers 
from the above noted conditions and while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However only a medical professional can 
provide evidence of a current diagnosis or etiology of a disease 
or disorder.  As such, the Veteran's statements are afforded no 
probative value with respect to the medical question of whether 
his allergic rhinitis is etiologically related to his active duty 
service or whether he has a current diagnosis with respect to the 
Veteran's other claims.  

The Board acknowledges that there is evidence of in-service 
treatment of right shoulder adenopathy (lymph node), bilateral 
plantar fascial fibromatosis, rashes, sinusitis, eczema, and 
allergies; however, there are no current diagnoses or evidence of 
chronicity with respect to any of these claimed disorders.  With 
respect to the issues of insomnia and shin splints there is no 
evidence of in-service treatment or current diagnoses.  The Board 
acknowledges that the Veteran has a current diagnosis of allergic 
rhinitis, however, as noted above, the January 2010 VA examiner 
provided a negative nexus with regard to the Veteran's allergic 
rhinitis being related to active duty service.  Therefore, with 
consideration of the service medical records, the VA treatment 
records, and the absence of any current diagnoses, with the 
exception of rhinitis, and no competent medical opinion linking 
any of the claimed disorders to the Veteran's active duty 
service, the Board finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for right 
shoulder adenopathy (claimed as lymph node) (minor), bilateral 
plantar fascial fibromatosis, insomnia, rashes, sinusitis, 
allergic rhinitis, bilateral shin splints, eczema, and chronic 
allergies.  Consequently, the benefit-of- the-doubt rule does not 
apply, and the claims for service connection for right shoulder 
adenopathy, bilateral plantar fascial fibromatosis, insomnia, 
rashes, sinusitis, allergic rhinitis, bilateral shin splints, 
eczema, and chronic allergies must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased rating for service-connected 
osteoarthritis of the right acromioclavicular joint with 
impingement syndrome, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating, in excess of 10 percent for 
service-connected scar, residual of right inguinal hernia repair, 
prior to October 6, 2009 is denied.  

Entitlement to a compensable rating for service-connected scar, 
residual of right inguinal hernia repair, after October 6, 2009, 
is denied.

Entitlement to service connection for right shoulder adenopathy 
(lymph node) is denied.

Entitlement to service connection for bilateral plantar fascial 
fibromatosis is denied. 

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for rashes is denied.

Entitlement to service connection for sinusitis is denied.
Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for bilateral shin splints is 
denied.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for allergies is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


